DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the casing ring shaped such that the upper surfaces of the two dials are located at different heights inside the watch case must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaaki, JP-H09127264.
Regarding claim 1, Masaaki discloses a watch comprising a watch case (10), the watch case containing a watch movement (17) and two dials (18, 19);
wherein the watch further includes comprises a casing ring (16) arranged inside the watch case, the watch movement being mounted in the casing ring so as to be suspended in a cantilever arrangement inside the watch case (movement 17 is suspended above the back cover, figure 1), said casing ring supporting the two dials.
Regarding claim 3, Masaaki discloses both dials have upper surfaces and the casing ring is shaped such that the upper surfaces of the two dials are located at different heights inside the watch case (Figure 1 shows dial 18 at higher height than that of dial 19).
Regarding claim 5, Masaaki discloses a case middle (10a) and means for securing the casing ring to the case middle (fixing member 15).
Regarding claim 6, Masaaki discloses securing means are screws (see translation [0040]) positioned on the edge of the casing ring, one of the two dials being arranged on the casing ring and being provided on its edge with notches (“recess” or “through hole”) for receiving screw heads, such that said screws at the same time secure said dial to the casing ring [0040].
Regarding claim 7, Masaaki discloses one of the dials (18) is a decorative dial with a plique-a-jour (translation [0040]).
Regarding claim 8, Masaaki discloses the watch further comprises at least one decorative part (18), the decorative part being secured to the casing ring inside the watch case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masaaki in view of Loth, US 2005/0207283.
Regarding claim 2, Masaaki does not explicitly disclose the upper surfaces of the dials (18, 19) are coplanar.
The similar device of Loth discloses two dials (12, 13) having upper surfaces, the casing ring having a shape such that the upper surfaces of the two dials are coplanar (Figure 1 and [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dials in Masaaki such that they were coplanar for the purpose of a seamless transition between dials and for allowing indications to be easily read on both dials as taught by Loth.  This allows for hands 14, 16, 18 to indicate on either dial for the convenience of 12 or 24 hour time.

Allowable Subject Matter
Claims 4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON M COLLINS/           Examiner, Art Unit 2844     

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833